Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US Pat. No. 7870324), hereinafter referred to as Schmidt in view of Phillips et al. (US Pat. No. 7363032), hereinafter referred to as Philipps and in further view of Schneider et al. (US Pat. No. 9300533), hereinafter referred to as Schneider, and in further view of Voorhees et al. (US Pat. No. 8943234), hereinafter referred to as Voorhees. 

Referring to claim 1, Schmidt in combination with a plurality of devices (e.g. devices 150, 160 or 170, fig. 1) operating with communication protocols and a controller (controller 102, fig. 1), a distribution module comprising:  
3a housing (housing 120, fig. 1); 

sa plurality of device connections on the housing (plurality of footprint connecting to housing 120, fig. 1) each connected to a respective one of the devices (plurality of device connection via bus 106, fig. 1); 
6 7a memory inside the housing and holding a plurality of 8communication protocols (DTD, fig. 1; the DTD 122 of the tophat device 120 converts the output signals from the footprint device specific communication protocol of the footprint device 160 to the standard bus communication protocol of the serial communication bus 106) including the protocol of the connected devices; and 
select iione of the communication protocols (tophat device 120 converts the output signals from the footprint device specific communication protocol of the footprint device 160) stored 12in the memory inside the housing for communication of the devices with the controller.

Phillips discloses, what Schmidt lacks, 9a selector (selector, fig. 5) on the housing and 10operable from outside the housing to manually selecting an operational mode (manual selection of a communication network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schmidt and Phillips before him or her, to modify the system of Schmidt to include the manual selection of Phillips. 
	The suggestion/motivation for doing so would have been to allow user to manually select a protocol to improve user experience.  
Therefore, it would have been obvious to combine Phillips with Schmidt to obtain the invention as specified in the instant claim(s).


	Schneider discloses, what Schmidt lacks, field-bus address or an IP address (protocol converter which handles logical Ethernet-compatible data communication with the web server platform physically using the serial interface as an external interface of the field bus device, col. 2, lines 43 - 46).

Schmidt and Schneider are analogous art because they are from the same field of endeavor in the input and output devices. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schmidt, Phillips and Schneider before him or her, to modify the system of Schneider to include the converter of Schmidt. 
	The suggestion/motivation for doing so would have been to improve system compatibility. 
Therefore, it would have been obvious to combine Schmidt with Schneider and Phillips to obtain the invention as specified in the instant claim.

Voorhees discloses, what Schmidt, Phillips and Schneider lack, stored in the memory inside the housing for communication of the devices with the controller according to the respective selected communication protocol (step 204, fig. 2).
Schmidt and Voorhees are analogous art because they are from the same field of endeavor in the input and output devices.



	The suggestion/motivation for doing so would have been to improve coupling storage devices with different protocols. 
Therefore, it would have been obvious to combine Voorhees with Schmidt to obtain the invention as specified in the instant claim(s).

As to claim 2, Schmidt discloses the distribution module 2according to claim 1, wherein the memory is 3nonvolatile (EEPROM 162, fig. 1).  

As to claim 13, Schmidt does not disclose the distribution module 2according to claim 1, wherein the selector is a rotary selector switch. However, at the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to use a rotary selector switch since they are merely a design choice. 

- 3 -31300AM1.WPDAtty's 31300Pat. App. 15/770,015 As to claim 4, Schmidt does not disclose the distribution module 2according to claim 1, wherein the 3selector is a DIP switch, a membrane keyboard, a touchscreen or a 4key switch. However, at the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to use a 3selector as a DIP switch, a membrane keyboard, a touchscreen or a 4key switch  since they are merely a design choice.

Claim 5 recites the corresponding limitation of claim 1. Therefore, they are rejected accordingly.


- 4 -31300AM1.WPDAtty's 31300Pat. App. 15/770,015
As to claim 7, Phillips discloses the method according to claim 5, 2further comprising the step of:  3only changing a one of the protocols that has been 4started once after a power cycle (DSP 220, fig. 2) by schanging the setting of the selector, if the selected communication protocol 7has not yet previously carried out any cyclical data interchange with a communication master (microprocessor 238, fig. 2).

	
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 

Applicant's arguments:
[Remarks, p. 5 - 6] Schmidt discloses a bus connection between a controller 102 and several devices 150, 160, 170 and that this bus connection can choose between different protocols. 
But Schmidt only discloses a single bus connection between the controller 102 and the devices 150, 160, 170, namely communication bus 106. This bus is disclosed as a I2C bus. 
The connection with several protocols that the examiner refers to is the connection between a tophat device 120 and the footprint device. The tophat device is connected to the I2C bus directly and is further connected to the footprint device 150 (see fig.  1). 
Therefore, Schmidt does not disclose different protocols for the bus between the controller and the devices.


Examiner’s response:
Schmidt discloses devices 150, 170 and 180 is connected to tophat device 120 via bus 106. 

Applicant's arguments:
[Remarks, p. 6] Schmidt does not disclose a selector for the bus protocol. But a person skilled in the art does not arrive at the claimed matter by combining the teaching of Schmidt with Phillips. This is because Philips may disclose a selector, but not for selecting protocols.

Examiner’s response:
In response to applicant's argument that “selector for the bus protocol”, a recitation of the intended use (e.g. for the bus protocol) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As such, examiner respectfully maintains the previous rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184